DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Arguments
Applicant’s arguments with respect to previous claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Objection
Claim 32: the term “at least shim” should recite –at least one shim—
Appropriate correction is required. 

Double Patenting
Claim 17 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 23. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-21, 23-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport et al (US 5320103, 1994) (hereinafter Rapoport) in view of van Oort et al (US 6255928 B1, Filed 1998-11-02, hereinafter “Van Oort”). 
Regarding claim 16, Rapoport discloses, An apparatus comprising: two permanent magnet assemblies which are opposite in polarity (see re-produced Fig. 2 below, magnet groupings 20 and 30; Col 3 lines 38-39; “The polarity of the second grouping is opposite that of the first grouping”; Col 5 lines 51-51; “Magnet grouping 30 has a polarity configuration opposite that of magnet grouping 20”) and are set within a hollow steel sleeve (see re-produced Fig. 2 below, refer to panels 12, 11, 13, 14, etc; refer to Fig 17 housing 90) to provide an air gap with a magnetic flux between the two permanent magnet assemblies, (magnet groupings 20 and 30 e.g Figure 2 below; Fig. 15-18 refer to 70 for one magnet assembly and 80 for a second magnet assembly; (Abstract; “the magnet groupings and the chamber defining the air gap across which the magnetic field extends.”) wherein the two permanent magnet assemblies and the hollow steel sleeve have an axis that is common to each (see re-produced Fig. 2, element R) and wherein a diagnostic zone is defined within the air gap (see re-produced Fig. 2, apertures 17 and 18 and air gap 39; Col 8 lines 15-17; “apertures 17 and 18 are provided to enable the insertion therethrough of a test sample”) 

    PNG
    media_image1.png
    274
    245
    media_image1.png
    Greyscale

wherein at least one of the two permanent magnet assemblies comprises a central cylindrical main steel magnet (see re-produced Fig. 2, item 21; fig. 15-18, items 71 and 81; alternatively refer to the embodiments of fig. 9 and 10-12), a cylindrical steel pole piece (e.g. fig. 17, pole pieces 72 and 82; alternatively refer to the embodiments of fig. 9 and 10-12) of a different diameter as the main magnet placed in face-to-face contact thereto (pole pieces 72 and 82 within the cylindrica0l body 93, see Fig. 16-17; Col 5 lines 38-39; “FIG. 17 is a perspective view in partial section of cylindrical test chamber utilizing the magnet assembly of FIGS. 15 and 16”. The pole pieces are seen as different diameter than the cylindrical steel pole piece.) and a coaxially positioned side magnet (e.g. fig. 15-18, items 73-76 & 83-86; alternatively refer to the embodiments of fig. 9 and 10-12); 
Rapoport further discloses, wherein the at least one steel shim is positioned within the cavity along a direction that is parallel to the axis and wherein the positioning of the at least one steel shim is configured to enhance a strength and a linearity of the magnetic flux in the diagnostic zone. (e.g. col. 10, lines 46-56, “positioning shim coils to be used in fine-tuning”; col. 3, lines 45-51; “secondary auxiliary permanent magnets, or electromagnetic "shim" coils wrapped onto a non-ferromagnetic core placed within the test chamber are used to "fine-tune" the flux alignment across the air gap.”).
	Although Rapoport fails to discloses, a cylindrical steel pole piece of a same diameter as the main magnet, It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular diameter of the cylindrical steel pole piece to be of the same diameter as the main magnet, which is held to be an obvious matter of design choice. See MPEP 2144.04. As noted in the Applicant’s specification 0054; “A steel pole piece 26, formed as a solid right cylindrical section equal in diameter to main magnet 22 is positioned in face-to-face contact with main magnet 22 at main magnet face 28.”; as well as 0065; “A steel pole piece 116, formed as a right solid cylindrical section equal in diameter to main magnet 112 is positioned in face-to-face with main magnet 112 and main magnet face 118.” The Applicant has not provided any criticality for these parts to be equal in diameter. The motivation for these parts to be of equal diameter would yield predictable results such creating a uniform magnetic field. 
Although Rapoport as modified discloses, and at least one shim enclosed within at least one of the two permanent magnet assemblies and the hollow steel sleeve (e.g. fig. 17-22, items 100 and 104 and other components describe as “shim coils” in the specification; alternatively for ‘shim’ refer to fig. 2, item 63 or the instances of “auxiliary permanent magnets”), 
Rapoport as modified fails to teach: at least one steel shim enclosed within a cavity disposed in the cylindrical steel pole piece wherein the at least one steel shim is adjustably positioned within the cavity along a direction that is parallel to the axis  
However, Van Oort discloses, at least one steel shim (70, 72, and 74) enclosed within a cavity (additional inserts 64; Col 4 lines 44-45; “The additional shims 70, 72, and 74 are threadably engaged one each in the hole of a corresponding one of only some of the additional inserts 64” a cavity is seen as an opening, additional insert 64) disposed in the cylindrical steel pole piece (pole piece 16; refer to Fig. 2 below of Van Oort), wherein the at least one steel shim is adjustably positioned within the cavity (Col 4 lines 44-45; “The additional shims 70, 72, and 74 are threadably engaged one each in the hole of a corresponding one of only some of the additional inserts 64”) along a direction that is parallel to the axis (refer to Fig. 2 below of Van Oort) 

    PNG
    media_image2.png
    518
    658
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to dispose at least one shim enclosed within a cavity disposed in a cylindrical steel pole piece of Rapoport, because Van Oort teaches it is known to dispose at least one steel shim enclosed within a cavity disposed in a cylindrical steel pole piece, wherein the at least one steel shim is adjustably positioned within the cavity and such a modification would amount to apply a known technique to a known device ready for improvement to yield predictable results, such as installing and removing shims more quickly and easily. 

Regarding claim 17 and 23, the modified combination above discloses all the elements of claim 16, Although Rapoport teaches at least one steel shim is positioned in the cavity (see Fig. 2, items 63, for ‘cavity’ refer to the area between the two primary magnets 20 and 30); 
Rapoport fails to discloses, wherein the at least one steel shim is adjustably positioned in the cavity by a threaded fastener.
However, in the same field of the endeavor, Van Oort teaches at least one steel shim is adjustably positioned in the cavity by a threated fastener (Col 3 lines 29-37; “wherein the first shim 30 is threadably engageable in the hole 46”; as well as Col 4 lines 44-45; “The additional shims 70, 72, and 74 are threadably engaged one each in the hole of a corresponding one of only some of the additional inserts 64”)). 

Regarding claim 14, the modified combination above discloses all the elements of claim 16, Rapoport further discloses, wherein the coaxially positioned side magnet (Col 9 lines 43; “auxillary magnets 291, 292, 293, and 294 are shown in Fig. 11”) is a toroidal-shaped magnet with a rectangular cross section. (see Fig. 11, items 291-294; Col 9 lines 44-46; “FIG. 11 as toroidal segments forming a ring having a square or rectangular cross section”)

Regarding claim 15, the modified combination above discloses all the elements of claim 16, Rapoport further discloses, wherein both permanent magnet assemblies have an identical structure. (see Fig. 2: magnet groupings 20 and 30; Col 5, lines 15-17; “The second grouping 30 of permanent magnets, shown in FIG. 2, is identical to the grouping shown in FIG. 3”)

Regarding claim 18, the modified combination above disclose all the elements of claim 16,  Rapoport further discloses, wherein the at least one of the two permanent magnet assemblies comprises a plurality of steel shims, (e.g. fig. 17-22 below, items 100 and 104 and other components describe as “shim coils” in the specification; alternatively for ‘shim’ refer to fig. 2, item 63 or the instances of “auxiliary permanent magnets”),

    PNG
    media_image3.png
    693
    498
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    655
    396
    media_image4.png
    Greyscale

Rapoport fails to discloses, each positioned in a corresponding cavity in the respective pole piece and each having an adjustable position within the cavity.
However, Van Oort discloses, a plurality of shims (70, 72, and 74) each positioned in a corresponding cavity (additional inserts 64; Col 4 lines 44-45; “The additional shims 70, 72, and 74 are threadably engaged one each in the hole of a corresponding one of only some of the additional inserts 64” a cavity is seen as an opening, additional insert 64) in the respective pole piece (pole piece 16) and each having an adjustable position within the cavity (Col 3 lines 29-37; “wherein the first shim 30 is threadably engageable in the hole 46”; as well as Col 4 lines 44-45; “The additional shims 70, 72, and 74 are threadably engaged one each in the hole of a corresponding one of only some of the additional inserts 64”).

Regarding claim 19, the modified combination above discloses all the elements of claim 16, Rapoport further discloses, wherein the hollow steel sleeve comprises removable side walls. (end caps  91 and 92; Col. 17 lines.6-7; “end cap 91 is inserted into one end of body 93 and secured”; as well as Col. 17 lines. 16-17; “end cap 92 are then inserted to close off chamber 93”)

Regarding claim 20, the modified combination above discloses all the elements of claim 16,
further Rapoport discloses, wherein the hollow steel sleeve comprises a circumferential channel (Fig. 17,
core 100) with at least one toroidal steel shim (shim coils 137, 138, 139, and 140) having a position which is adjustable parallel to the common axis to enhance a strength and a linearity of the magnetic flux in the diagnostic zone. (Col 16 lines 53-54; “Where shim coils are used, spacers 37 and 38 carry case 100 with the required shim coils assembled thereto.”[alternatively refer to the positioning of core 100 in figures 15-18]; Col 10 lines 46-50; “The function to be served by core 100 is the shaping and positioning of shim coils to be used in fine-tuning or aligning that portion of the magnetic field extending throughout the test region within which the sample to be tested is placed”; Col 4 lines 37-38; “FIG. 16 is a front view of the assembly of FIG. 15; FIG. 17 is a perspective view in partial section of cylindrical test chamber utilizing the magnet assembly of FIGS. 15 and 16”)

Regarding claim 21, the modified combination above discloses all the elements of claim 20, Rapoport further discloses, wherein the at least one toroidal steel shim (shim coils 137, 138, 139, and 140) comprises a plurality of concentric sleeve shims positioned within the circumferential channel (Col 12, lines 25-32; As seen in FIG. 20, the shim coils formed by groups 102 and 103 surround aperture 101”; Col 13, lines 5-6; “Circular shim coils (the "off-axis" shim coils) 137, 138, 139 and 140”. Refer to Fig. 18 and 20 wherein the shim coils 137, 138, 139, and 140 are within the circumferential channel, core 100.) and wherein each sleeve shim has an adjustable position within the circumferential channel (Col 17, 8-12; “Core 100 with the shim coils selected for use is next inserted into spacer 87, and the core/spacer assembly is inserted from the remaining open end of body 93 and positioned within body 93 to align test aperture 94 with core aperture 101”). 

Regarding claim 24, Rapoport discloses, An apparatus comprising: two permanent magnet assemblies which are opposite in polarity (see Fig. 2, magnet groupings 20 and 30; Col 3 lines 38-39; “The polarity of the second grouping is opposite that of the first grouping”; Col 5 lines 51-51; “Magnet grouping 30 has a polarity configuration opposite that of magnet grouping 20”) and are set within a hollow steel sleeve (see Fig. 2, refer to panels 12, 11, 14, etc; refer to Fig 17 above housing 90) to provide an air gap with a magnetic flux between the two permanent magnet assemblies (magnet groupings 20 and 30 e.g Figure 2 above; Fig. 15-18 refer to 70 for one magnet assembly and 80 for a second magnet assembly; (Abstract; “the magnet groupings and the chamber defining the air gap across which the magnetic field extends.”), wherein the two permanent magnet assemblies and the hollow steel sleeve have an axis that is common to each (see re-produced Fig. 2 above, element R) and wherein a diagnostic zone is defined within the air gap (see re-produced Fig. 2 above, apertures 17 and 18 and air gap 39; Col 8 lines 15-17; “apertures 17 and 18 are provided to enable the insertion therethrough of a test sample”), wherein at least one of the two permanent magnet assemblies comprises a main magnet (see re-produced Fig. 2 above, item 21; fig. 15-18, items 71 and 81; alternatively refer to the embodiments of fig. 9 and 10-12), a pole piece placed (e.g. fig. 17 above, items 72 and 82; alternatively refer to the embodiments of fig. 9 and 10-12) in face-to-face contact with the main magnet (Col 16 lines 20-24; “if pole piece 72 and principal magnet 71 were of equal diameter, an interface would exist at the point where the rearmost face of pole piece 72 and the front most face of magnet 71 meet at their peripheries.”; Col 6 lines 6-8; “a principal permanent magnet 21 arranged in face-to-face contact with a ferromagnetic pole piece 22.”), and a coaxially positioned side magnet (e.g. fig. 15-18 above, items 73-76 & 83-86; alternatively refer to the embodiments of fig. 9 and 10-12); and
Rapoport further discloses, 
wherein the at least one steel shim is positioned within the cavity along a direction that is parallel to the axis and wherein the positioning of the at least one steel shim is configured to enhance a strength and a linearity of the magnetic flux in the diagnostic zone. (e.g. col. 10, lines 46-56, “positioning shim coils to be used in fine-tuning”; col. 3, lines 45-51; “secondary auxiliary permanent magnets, or electromagnetic "shim" coils wrapped onto a non-ferromagnetic core placed within the test chamber are used to "fine-tune" the flux alignment across the air gap.”)..
Although Rapoport disclose, and at least one shim enclosed within at least one of the two permanent magnet assemblies and the hollow steel sleeve (e.g. fig. 17-22, items 100 and 104 and other components describe as “shim coils” in the specification; alternatively for ‘shim’ refer to fig. 2, item 63 or the instances of “auxiliary permanent magnets”), 
Rapoport fails to teach: at least one shim enclosed within a cavity disposed in the pole piece, , wherein the at least one steel shim is adjustably positioned within the cavity along a direction that is parallel to the axis 
However, Van Oort discloses, at least one steel shim (70, 72, and 74) enclosed within a cavity (additional inserts 64; Col 4 lines 44-45; “The additional shims 70, 72, and 74 are threadably engaged one each in the hole of a corresponding one of only some of the additional inserts 64” a cavity is seen as an opening, additional insert 64) disposed in the pole piece (pole piece 16)(see Fig. 2) , wherein the at least one steel shim is adjustably positioned within the cavity (Col 4 lines 44-45; “The additional shims 70, 72, and 74 are threadably engaged one each in the hole of a corresponding one of only some of the additional inserts 64”) along a direction that is parallel to the axis (refer to Fig. 2 below of Van Oort)


    PNG
    media_image2.png
    518
    658
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to dispose at least one shim enclosed within a cavity disposed in a cylindrical steel pole piece of Rapoport, because Van Oort teaches it is known to dispose at least one steel shim enclosed within a cavity disposed in a cylindrical steel pole piece, wherein the at least one steel shim is adjustably positioned within the cavity and such a modification would amount to apply a known technique to a known device ready for improvement to yield predictable results, such as installing and removing shims more quickly and easily.

Regarding claim 25, the modified combination above discloses all the elements of claim 24, Although Rapoport teaches at least one steel shim is positioned in the cavity (see re-produced Fig. 2 below, items 63, for ‘cavity’ refer to the area between the two primary magnets 20 and 30); 

    PNG
    media_image5.png
    289
    257
    media_image5.png
    Greyscale

Rapoport fails to discloses, wherein the at least one steel shim is adjustably positioned in the cavity by a threaded fastener that is directly coupled to the at least one shim.
Van Oort teaches adjustably positioned by a threaded fastener (Col 3 lines 29-37; “wherein the first shim 30 is threadably engageable in the hole 46”; as well as Col 4 lines 44-45; “The additional shims 70, 72, and 74 are threadably engaged one each in the hole of a corresponding one of only some of the additional inserts 64”). 

Regarding claim 26, the modified combination above disclose all the elements of claim 24, Rapoport further discloses, wherein: 
the at least one shim comprises a plurality of shims, (e.g. fig. 17-22, items 100 and 104 and other components describe as “shim coils” in the specification; alternatively for ‘shim’ refer to fig. 2, item 63 or the instances of “auxiliary permanent magnets”),
Rapoport fails to teach: the cavity comprises a plurality of cavities, and  each of the plurality of shims is enclosed within a different one of the plurality of cavities. 
	However, Van Oort discloses, the cavity comprises a plurality of cavities (Col 4 lines 44-45; “The additional shims 70, 72, and 74 are threadably engaged one each in the hole of a corresponding one of only some of the additional inserts 64” a cavity is seen as an opening, additional insert 64; see Fig. 2), and each of the plurality of shims (70, 72, and 74) is enclosed within a different one of the plurality of cavities (additional inserts 64; Col 4 lines 44-45; “The additional shims 70, 72, and 74 are threadably engaged one each in the hole of a corresponding one of only some of the additional inserts 64” a cavity is seen as an opening, additional insert 64; see Fig. 2).

Regarding claim 27, the modified combination above discloses all the elements of claim 24, Rapport fails to disclose the following taught by Van Oort further discloses, wherein: 
the at least one shim (shimming rings 60) comprises a plurality of shims, (70,72, 74)  and
each shim of the plurality of shims is adjustably positioned (Col 4 lines 44-45; “The additional shims 70, 72, and 74 are threadably engaged one each in the hole of a corresponding one of only some of the additional inserts 64”) in the cavity independent of each other shim of the plurality of shims (See Fig. 2). 

Regarding claim 28, the modified combination above discloses all the elements of claim 24, Although Rapoport teaches at least one steel shim is positioned in the cavity (see Fig. 2, items 63, for ‘cavity’ refer to the area between the two primary magnets 20 and 30);
	Rapoport fails to teach: wherein that portion of the cavity not filled by the at least one shim comprises at least a portion of a means for adjustably positioning the at least one shim. 
However, in the same field of the endeavor, Van Oort teaches wherein that portion of the cavity not filled by the at least one shim comprises at least a portion of a means for adjustably positioning the at least one shim. (Col 3 lines 29-37; “wherein the first shim 30 is threadably engageable in the hole 46”; as well as Col 4 lines 44-45; “The additional shims 70, 72, and 74 are threadably engaged one each in the hole of a corresponding one of only some of the additional inserts 64”). 

Regarding claim 29, the modified combination above discloses all the elements of claim 24, Rapoport further discloses, wherein the main magnet comprises a central main steel magnet. (see Fig. 2, item 21; fig. 15-18, items 71 and 81; alternatively refer to the embodiments of fig. 9 and 10-12),

Regarding claim 30, the modified combination above discloses all the elements of claim 24, Rapoport further discloses, wherein the pole piece comprises a cylindrical steel pole piece. (e.g. fig. 17, items 72 and 82; alternatively refer to the embodiments of fig. 9 and 10-12)

    PNG
    media_image6.png
    250
    248
    media_image6.png
    Greyscale


Regarding claim 31, the modified combination above discloses all the elements of claim 24, Rapoport further discloses, wherein the pole piece is a different diameter as the main magnet. (pole pieces 72 and 82 within the cylindrical body 93, see Fig. 16-17; Col 5 lines 38-39; “FIG. 17 is a perspective view in partial section of cylindrical test chamber utilizing the magnet assembly of FIGS. 15 and 16” The cylindrical body 93 and auxiliary magnets do not change in diameter from pole piece 82 to 72.  The pole pieces are seen to be of the a different diameter within the cylindrical body.)
Although Rapoport fails to discloses, a cylindrical steel pole piece of a same diameter as the main magnet, It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular diameter of the cylindrical steel pole piece to be of the same diameter as the main magnet, which is held to be an obvious matter of design choice. See MPEP 2144.04. As noted in the Applicant’s specification 0054; “A steel pole piece 26, formed as a solid right cylindrical section equal in diameter to main magnet 22 is positioned in face-to-face contact with main magnet 22 at main magnet face 28.”; as well as 0065; “A steel pole piece 116, formed as a right solid cylindrical section equal in diameter to main magnet 112 is positioned in face-to-face with main magnet 112 and main magnet face 118.” The Applicant has not provided any criticality for these parts to be equal in diameter. The motivation for these parts to be of equal diameter would yield predictable results such creating a uniform magnetic field. 

Regarding claim 32, the modified combination above discloses all the elements of claim 24, Rapoport further discloses, wherein each of the at least shim comprises a steel shim. (Abstract; “electromagnetic shim coils”).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport in view of Van Oort, as applied to claim 16, in further view of Sinkus et al (US 20030128033 A1, filed 2002) (hereinafter Sinkus).
Regarding claim 22, the modified combination above discloses all the elements of claim 16, The above noted combination teaches all the above except for: at least one RF coil configured to deliver a pulsed signal and at least one pick up coil configured to receive a corresponding signal, both with respect to a part of a patient which is placed within the diagnostic zone.
However, in the same field of the endeavor, Sinkus discloses it is well known that RF coils transmit signals in a subject and RF receiving coils receive signals from a subject (Claim 5; “an RF transmit coil for exciting magnetic resonance in a subject disposed within the examination region; an RF receive coil for receiving magnetic resonance signals from the subject”; 0031; “The excitation of the nuclear magnetization in an individual slice then involves the generating of at least one RF pulse by the RF coil 32 and the RF generator 34 in conjunction with a gradient of the magnetic field which is induced by the gradient coil system 31 in conjunction with the generator 33 and extends in the longitudinal direction of the magnetic field, so that the nuclear magnetization is excited in a slice perpendicular to the longitudinal direction.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above to include the teachings of Sinkus, specifically, teaching RF transmitting coils and RF receiving coils to transmit and receive signals from a subject because doing so would provide a way to image an examination zone (0022 of Sinkus).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791